IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 DANIEL MOHN, CHAD WALLACE AND                   :   No. 156 MAL 2020
 IRENE SILVIUS                                   :
                                                 :
                                                 :   Petition for Allowance of Appeal from
              v.                                 :   the Order of the Commonwealth
                                                 :   Court
                                                 :
 BUCKS COUNTY REPUBLICAN                         :
 COMMITTEE                                       :
                                                 :
                                                 :
 PETITION OF: DANIEL MOHN                        :


                                         ORDER



PER CURIAM

      AND NOW, this 29th day of December, 2020, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by petitioner, is:


      Under Bentman v. Seventh Ward Democratic Executive Committee, 218
      A.2d 261 (Pa. 1966), did the trial court have jurisdiction to declare that
      [Respondent] violated the Pennsylvania Election Code by disqualifying a
      duly elected Republican Committeeman for alleged misconduct that did not
      constitute a prima facie basis for disqualification under the local party rules?